DETAILED ACTION
The instant application having Application No. 16/900,979 filed on June 14, 2020 is presented for examination by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted on June 14, 2020 are acceptable for examination purposes.

	Claim Objections
Claim 11 is objected to because of the following informalities:  the quantity “f3/(R5*R6)” has units of mm-1 not mm, thus the relation claimed should be: -0.2 mm-1 < f3/(R5*R6) < 21.1 mm-1.  No indefiniteness issue is raised because the intended meaning is self-evident. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wenren CN 109031626 (hereafter Wenren, where reference will be made to the attached machine translation).
Regarding claim 1, Wenren teaches (Example 2, Figs. 3 and 4A-4C, paragraphs [0101]-[0108]) “A five-piece infrared single focus lens system (Example 2, Figs. 3 and 4A-4C, paragraphs [0101] and [0108] which a 5 piece infrared single focus lens system, see 5 lenses in Fig. 3 and the table in paragraph [0101], the lack of movements for zooming, thus single focus, and is an infrared lens system see e.g. page 1 “Technical Field The invention claims an imaging lens group, more concretely, the invention claims a comprises five lenses, can be applied to near infrared scene of image pickup lens group”) comprising a stop (“STO” in Fig. 3 and paragraph [0101]), and a lens group having five lens elements (see 5 lens elements in Fig. 3 and paragraphs [0101] and [0108]), in order from an object side to an image side (from left to right in Fig. 3 and from “OBJ” to S13 in paragraph [0101]), comprising:
the stop (see order of “STO” in paragraph [0101] in the first position from the object side to the image side, see also Fig. 3, the stop “STO” is on the object-most side in at least in the sense that where the stop exists in the peripheral region, it is closer to the object side than the first lens E1);
a first lens element (E1 surfaces S1 and S2) with a positive refractive power (paragraph [0108] f1=3.11), having an object-side surface (S1) being convex near an optical axis (see Fig. 3 and positive radius of curvature of S1 in paragraph [0101]), at least one of the object-side surface and an image-side surface of the first lens element being aspheric (see aspheric coefficients of S1 and S2 in paragraph [0105]);
a second lens element (E2 surfaces S3 and S4) with a refractive power (paragraph [0108] f2=-7.31), at least one of an object-side surface and an image-side surface of the second lens element being aspheric (see aspheric coefficients of S3 and S4 in paragraph [0105]);
a third lens element (E3 surfaces S5 and S6) with a refractive power (paragraph [0108] f3=64.63), at least one of an object-side surface and an image-side surface of the third lens element being aspheric (see aspheric coefficients of S5 and S6 in paragraph [0105]);
a fourth lens element (E4 surfaces S7 and S8) with a positive refractive power (paragraph [0108] f4=4.0), having an object-side surface (S7) being concave near the optical axis (see Fig. 3 and negative sign of the curvature radius of S7 in paragraph [0101]) and an image-side surface (S8) being convex near the optical axis (see Fig. 3 and negative sign of the radius of curvature of surface S8 in paragraph [0101]), at least one of an object-side surface and the image-side surface of the fourth lens element being aspheric (see aspheric coefficients of S7 and S8 in paragraph [0105]); and
a fifth lens element (E5 surfaces S9 and S10) with a negative refractive power (paragraph [0108] f5=-2.84), having an object-side surface (S9) being convex near the optical axis (see Fig. 3 and positive radius of curvature of S9 in paragraph [0101]) and an image-side surface (S10) being concave near the optical axis (see Fig. 3 and positive radius of curvature of S10 in paragraph [0101]), at least one of the object-side surface and the image-side surface of the fifth lens element being aspheric (see aspheric coefficients of S9 and S10 in paragraph [0105]) and provided with at least one inflection point (See how in Fig. 3, S9 changes from convex in a paraxial region to concave slightly away from the paraxial region and back to convex in a peripheral region, thus S9 has at least 4 inflection points. See also how S10 changes from concave in a paraxial region to convex in a peripheral region, thus S10 has at least 2 inflection points);
wherein a distance from the object-side surface of the first lens element to the image plane along the optical axis is TL (paragraph [0108] TL=TTL=4.6), a focal length of the five-piece infrared single focus lens system is f (paragraph [0108] f=3.97), a distance from the image-side surface of the fifth lens element to the image plane along the optical axis is BFL (BFL is the sum of the thicknesses of surfaces S10, S11 and S12 in paragraph [0101] thus BFL=1.127), half of an image height that can be captured by the five-piece infrared single focus lens system on the image plane is IMH (paragraph [0108] ImgH=3.24), and they satisfy the relation: 3 <TLxf/(BFLxIMH)< 7 (given the values above, the quantity TLxf/(BFLxIMH) = 4.67 which is in the claimed range).”
Regarding claim 3, Wenren teaches “the five-piece infrared single focus lens system as claimed in claim 1, wherein the focal length of the five-piece infrared single focus lens system is f (paragraph [0108] f=3.97), a focal length of the second lens element, the third lens element and the fourth lens element combined is f234 (the combined focal length of the second, third and fourth lens elements can be calculated from the data in paragraph [0101] using a matrix calculation to be approximately 5.5), and they satisfy the relation: 0.20 < f/f234 < 1.83 (given the values above f/f234=0.72 which is in the claimed range).”
Regarding claim 4, Wenren teaches “the five-piece infrared single focus lens system as claimed in claim 1, wherein a focal length of the first lens element is f1 (paragraph [0108] f1=3.11), a focal length of the second lens element, the third lens element and the fourth lens element combined is f234 (the combined focal length of the second, third and fourth lens elements can be calculated from the data in paragraph [0101] using a matrix calculation to be approximately 5.5), and
they satisfy the relation: 0.23 < f1/f234 < 5.85 (given the values above f1/f234=0.57 which is in the claimed range).”
Regarding claim 5, Wenren teaches “the five-piece infrared single focus lens system as claimed in claim 1, wherein a focal length of the first lens element, the second lens element and the third lens element combined is f123 (the combined focal length of the first, second, and third lens elements can be calculated from the data in paragraph [0101] using a matrix calculation to be approximately 4.43), a focal length of the first lens element, the second lens element, the third lens element and the fourth lens element combined is f1234 (the combined focal length of the first, second, third and fourth lens elements can be calculated from the data in paragraph [0101] using a matrix calculation to be approximately 3.0), and they satisfy the relation: 0.8 < f123/f1234 < 2.4 (given the values above, f123/f1234=1.48 which is in the claimed range).”
Regarding claim 6, Wenren teaches “the five-piece infrared single focus lens system as claimed in claim 1, wherein the focal length of the five-piece infrared single focus lens system is f (paragraph [0108] f=3.97), a focal length of the first lens element, the second lens element, the third lens element and the fourth lens element combined is f1234 (the combined focal length of the first, second, third and fourth lens elements can be calculated from the data in paragraph [0101] using a matrix calculation to be approximately 3.0), and they satisfy the relation: 0.65 < f/f1234 < 1.72 (given the values above f/f1234=1.31 which is in the claimed range).”
Regarding claim 7, Wenren teaches “the five-piece infrared single focus lens system as claimed in claim 1, wherein a focal length of the third lens element and the fourth lens element combined is f34 (the combined focal length of the third and fourth lens elements can be calculated from the data in paragraph [0101] using a matrix calculation to be approximately 3.72), a focal length of the second lens element, the third lens element and the fourth lens element combined is f234 (the combined focal length of the second, third and fourth lens elements can be calculated from the data in paragraph [0101] using a matrix calculation to be approximately 5.5), and they satisfy the relation: 0.34 < f34/f234 < 1.40 (given the values above f34/f234=0.68 which is in the claimed range).”
Regarding claim 8, Wenren teaches “the five-piece infrared single focus lens system as claimed in claim 1, wherein a focal length of the first lens element is f1 (paragraph [0108] f=3.11), a radius of curvature of the object-side surface of the first lens element is R1 (paragraph [0101] curvature radius of S1 which is 1.4249), and they satisfy the relation: 1.1 < f1/R1 < 6.8 (given the values above f1/R1=2.18 which is in the claimed range).”
Regarding claim 9, Wenren teaches “the five-piece infrared single focus lens system as claimed in claim 1, wherein a radius of curvature of the image-side surface of the third lens element is R6 (paragraph [0101] curvature radius of S6 which is -10.0680), a radius of curvature of the object-side surface of the third lens element is R5 (paragraph [0101] curvature radius of S5 which is -14.3484), and they satisfy the relation: 0.16 < R5/R6 < 2.14 (given the values above R5/R6=1.43 which is in the claimed range).”
Regarding claim 10, Wenren teaches “the five-piece infrared single focus lens system as claimed in claim 1, wherein a radius of curvature of the object-side surface of the fifth lens element is R9 (paragraph [0101] curvature radius of surface S9 which is 3.3674), a radius of curvature of the image-side surface of the fifth lens element is R10 (paragraph [0101] curvature radius of surface S10 which is 0.9663), and they satisfy the relation: 0.95 < R9/R10 < 7.61 (given the values above R9/R10=3.48 which is in the claimed range).”
Regarding claim 11, Wenren teaches “the five-piece infrared single focus lens system as claimed in claim 1, wherein a focal length of the third lens element is f3 (paragraph [0108] f3=64.63), a radius of curvature of the object-side surface of the third lens element is R5 (paragraph [0101] curvature radius of surface S5 which is -14.3484), a radius of curvature of the image-side surface of the third lens element is R6 (paragraph [0101] curvature radius of surface S6 which is -10.0680), and they satisfy the relation: -0.2 mm < f3/(R5 X R6) < 21.1 mm (given the values above f3/(R5 X R6) = 0.40 which is in the claimed range).”
Regarding claim 12, Wenren teaches “the five-piece infrared single focus lens system as claimed in claim 1, wherein the distance from the object-side surface of the first lens element to the image plane along the optical axis is TL (paragraph [0108] TL=TTL=4.6), a central thickness of the second lens element along the optical axis is CT2 (paragraph [0101] thickness of S3 is 0.2827), a central thickness of the third lens element along the optical axis is CT3 (paragraph [0101] thickness of S5 is 0.4594), a central thickness of the fourth lens element along the optical axis is CT4 (paragraph [0101] thickness of S7 is 0.5579), and they satisfy the relation: 2.3 <TL/(CT2+CT3+CT4)< 6.2 (given the above values TL/(CT2+CT3+CT4)=3.54 which is in the claimed range).”
Regarding claim 13, Wenren teaches “the five-piece infrared single focus lens system as claimed in claim 1, wherein the distance from the object-side surface of the first lens element to the image plane along the optical axis is TL (paragraph [0108] TL=TTL=4.6), a focal length of the five-piece infrared single focus lens system is f (paragraph [0108] f=3.97), and they satisfy the relation: 1.0 < TL/f < 2.0 (given the values above TL/f=1.16 which is in the claimed range).”
Regarding claim 14, Wenren teaches “the five-piece infrared single focus lens system as claimed in claim 1, wherein a distance from the image-side surface of the fifth lens element to the image plane along the optical axis is BFL (paragraph [0101] the sum of the thicknesses of S10, S11 and S12 which is 1.1276), the distance from the object-side surface of the first lens element to the image plane along the optical axis is TL (paragraph [0108] TL=TTL=4.6), and they satisfy the relation: 0.18 < BFL/TL < 0.35 (given the values above BFL/TL=0.25 which is in the claimed range).”
Regarding claim 15, Wenren teaches “the five-piece infrared single focus lens system as claimed in claim 1, wherein the distance from the object-side surface of the first lens element to the image plane along the optical axis is TL (paragraph [0108] TL=TTL=4.6), half of an image height that can be captured by the five-piece infrared single focus lens system on the image plane is IMH (paragraph [0108] the half ImgH = 3.24), and
they satisfy the relation: 1.4 < TL/IMH < 2.4 (given the values above TL/IMH=1.42 which is in the claimed range).”
Regarding claim 16, Wenren teaches “the five-piece infrared single focus lens system as claimed in claim 1, wherein the focal length of the five-piece infrared single focus lens system is f (paragraph [0108] f=3.97), a radius of curvature of the object-side surface of the fifth lens element is R9 (paragraph [0101] the curvature radius of surface S9 which is 3.3674), a radius of curvature of the image-side surface of the fifth lens element is R10 (paragraph [0101] the curvature radius of surface S10 which is 0.9663), and they satisfy the relation: 0.48 mm <(fxR10)/R9<3.77 mm (given the values above (fxR10)/R9=1.13 mm which is in the claimed range).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wenren CN 109031626 (hereafter Wenren, where reference will be made to the attached machine translation).
Regarding claim 2, Wenren teaches “the five-piece infrared single focus lens system as claimed in claim 1, wherein the focal length of the five-piece infrared single focus lens system is f (paragraph [0108] f=3.97), a focal length of the first lens element is f1 (paragraph [0108] f1=3.11), and they satisfy the relation: 0.23 < f/f1 … (given these values f/f1=1.28).”
However, Wenren example 2 fails to teach “0.23 < f/f1 < 1.04” instead teaching a value of 1.28 which is close to but not within the claimed range.
Wenren teaches (page 2 lines 26-27) “camera lens of the total effective focus f and the effective focal length f1 of the first lens satisfies 1<f/f1 <1.5.”
It has been held that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” MPEP §2144.05(I) first paragraph.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a value of f/f1 between 1.0 and 1.04 which is within the claimed range of 0.23 to 1.04, as suggested by Wenren (page 2 lines 26-27) because it has been held that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” MPEP §2144.05(I) first paragraph.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang et al. USPGPub 20210231918 “Optical Image Capturing System” Fig. 4A, Table 7 pertinent to at least claims 1-7 and 11-16.
Choi et al. KR20200062919 A “Lens Optical System” and machine translation thereof paragraph [0093] pertinent to claims 1-10 and 12-16.
Zhang et al. CN 210626763 U “Optical Imaging System” and machine translation thereof paragraph [0097] pertinent to claims 1-16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872